Citation Nr: 1208298	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-07 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to September 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

For the reasons explained below, the issue of entitlement to service connection for hearing loss is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.

FINDING OF FACT

Competent and credible evidence indicates that the Veteran had tinnitus within one year following discharge from active service that has continued to the present.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition to grant the claim for service connection for tinnitus, the Board finds that no discussion of VCAA compliance is necessary at this time.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See VA. Gen. Coun. Prec. 2-03 (May 22, 2003) (collecting medical treatises and manuals describing tinnitus as a disorder of the nervous system).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of entitlement to service connection, there must 
be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The determination as to whether the requirements for entitlement to service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2011).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2011).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service treatment records are negative for any complaints or treatment for tinnitus.  On separation examination in August 1963, he made no complaints regarding his ears, and his ears were found to be within normal limits.  The Veteran was discharged from active service in September 1963.  

In an April 2009 statement, the Veteran reported that at some point in 1964, he discovered that he was having continuous ringing in his ears.  He maintained that the ringing in his ears had been continuous since then.  

At a May 2009 VA examination, the Veteran complained of constant bilateral tinnitus that was very loud and affected his hearing ability.  He reported that he first noticed the tinnitus when he was in graduate school.  The examiner opined that the tinnitus was not caused by or the result of the Veteran's military noise exposure because there was no evidence that he had reported the onset or presence of tinnitus during his period of service.  She indicated that the Veteran did not notice the tinnitus until at least one year after separation from service.  

The Veteran is indeed competent to testify as to the observable aspects of tinnitus.  As tinnitus is a diagnosis based on purely subjective complaints, the Board may accept his statements in this regard.  Indeed, in Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), the United States Court of Appeals for Veterans Claims (Court) held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Id.  

The Board finds the Veteran's statements on his April 2009 statement and to the May 2009 examiner that he first noticed the onset of his tinnitus a year after separation from service to be credible.  While there was no evidence of tinnitus during the Veteran's period of service, there is credible evidence that the Veteran's tinnitus began shortly after discharge from service.  The VA examiner noted that the Veteran did not have tinnitus until at least one year following discharge from service.  The Board finds that the credible statements that the Veteran began experiencing continuous ringing in his ears in 1964 establish that his disability more nearly approximated the criteria for a 10 percent rating for tinnitus within the year following his discharge from service.  This is further supported by the Veteran's credible statements reflecting that he continued to experience loud ringing in the ears to the present.  The Board acknowledges that the May 2009 examiner opined that the Veteran's tinnitus is not related to service; however, the context of this statement reflects that she believes the service did not cause the tinnitus because there were no complaints of tinnitus during service.  To establish service connection, however, the fact that the condition arose during service or within the presumptive period is sufficient.  Such is the case here.  After resolving all doubt in the Veteran's favor, the Board finds that the preponderance of the evidence supports a grant of service connection for tinnitus on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for bilateral hearing loss.  

The Veteran contends that his current hearing loss is due to acoustic trauma that he incurred during service.  Specifically, he alleges that he had to stand behind the guns during shooting training and that he also worked in an artillery battery where he had to spend 1 to 2 weeks a month shooting 155 Howitzers.  He asserts that he was not provided any hearing protection during service.  

In response to the VCAA notice letter, the Veteran identified several potential sources of medical evidence.  It appears that only one authorization form was provided with the VCAA letter.  The Veteran completed the form with the address of the most recent provider, and those records were requested.  Later, the Veteran submitted records from a private audiological visit in 1992.  However, the Veteran was not asked to complete release forms for the other providers.  Specifically, he reported being seen for hearing loss by Dr. Lee in Durham, New Hampshire in the early 1970s and having hearing tests at W.W. Cross Company.  On remand, the Veteran should be asked to complete release forms from these facilities, so that an attempt to obtain these records can be made.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete appropriate release forms for Dr. Lee in Durham, New Hampshire and W.W. Cross Company so that audiological records from these facilities can be requested.  After securing any necessary releases, the RO/AMC should request the records identified.  If any requested records are unavailable, then the claims file should be annotated as such and the Veteran should be so notified.      

2.  After any additional development deemed necessary based on the information received as a result of the above development has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.     

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


